Citation Nr: 0216246	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  98-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a right ankle 
injury.

4.  Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1984 to July 1994.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Oakland, California, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
hepatitis, a right ankle injury, and a low back disability.  
In February 2000, the veteran informed VA of his permanent 
change of residence to the State of Arizona.  His case was 
subsequently transferred to the RO in Phoenix, Arizona.


REMAND

In his substantive appeal, VA Form 9 (Appeal to Board of 
Veterans' Appeals), of July 1998, the veteran requested a 
videoconference hearing before the Board of Veterans' Appeals 
(Board).  It does not appear that such a hearing was ever 
scheduled. 

In addition, the RO readjudicated the veteran's current 
claims under the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) in a rating decision of July 20, 2002.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§ 1.359 (2002).  The RO attempted to inform the veteran of 
this decision by sending a supplemental statement of the case 
(SSOC) on August 19, 2002 to his last known address (reported 
to VA in February 2000).  This SSOC was returned on August 
26, 2002, to the RO by the United States Postal Service and 
was marked "Attempted-Not Known."  However, other 
correspondence of August 19, 2002, was mailed to the same 
address and apparently not returned.  

Therefore, in order to ensure the veteran's due process 
rights, this case is REMANDED to the RO for the following:

1.  According to documents in the claims 
file, some but not all correspondence 
sent to the veteran on August 19, 2002 
was returned as undeliverable.  
Therefore, an 


attempt must be made to clarify the 
veteran's current address.  This should 
be done by checking sources such as any 
drop file or other appropriate location 
at the RO for recent correspondence from 
the veteran or any report of contact 
reflecting a new address, any returned 
(undeliverable) mail that contains 
information as to a forwarding address, 
and address data maintained by the VA 
healthcare system in Arizona.  If a new 
address is obtained send a copy of the 
July 31, 2002 SSOC to the new address.  
If a new address is not obtained re-send 
a copy of the SSOC to the address in 
Avondale to which the SSOC was sent on 
August 19, 2002.  The veteran should be 
given the opportunity to respond thereto.

2.  Thereafter, the RO should schedule 
the veteran for a Board videoconference 
hearing.  He should be notified of the 
time and place of this hearing at his 
most recent reported address.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


